ORDER
PER CURIAM.
Roger Addison (“Defendant”) appeals from judgment entered on a jury verdict finding him guilty of two counts of robbery in the first degree in violation of Section 569.020, RSMo 1994, and two counts of armed criminal action in violation of Section 571.015, RSMo, 1994. He was sentenced to terms of ten years on each count with Counts I and II to be served concurrently and Counts III and IV to be served concurrently, but consecutively to Counts I and II, for a total of twenty years. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for *446this order. The judgment is affirmed in accordance with Rule 30.25(b).